Case 1:15-cv-02362-RBJ Document 116 Filed 12/23/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


 DANA ALIX ZZYYM,

         Plaintiffs,

 v.

 MICHAEL R. POMPEO, in his official                              Civil Action No. 15-2362-RBJ
 capacity as Secretary of State, and
 STEVEN J. MULLEN, in his official capacity
 as Director of the Colorado Passport Agency
 for the United States Department of State,

         Defendants.


          DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME
           TO RE-ADJUDICATE PLAINTIFF’S PASSPORT APPLICATION

        On May 12, 2020, the United States Court of Appeals for the Tenth Circuit issued an opinion

that “vacate[d] the district court’s entry of judgment for Zzyym and the court’s issuance of a permanent

injunction against enforcement of the binary sex policy as to Zzyym and remand[ed] with instructions

to vacate the State Department’s decision and reconsider Zzyym’s application for an intersex passport.”

ECF No. 111-1 at 41. Following that decision, the parties filed a joint status report that proposed a

schedule for reconsidering Plaintiff’s passport application, ECF No. 114, which the Court approved on

August 7, 2020, ECF No. 115. Under that proposed schedule, the Department is to reconsider

Plaintiff’s passport application within ninety days of receiving supplemental materials to the

application, and the parties are to submit a status report thirty days thereafter.

        On October 6, 2020, Plaintiff submitted supplemental materials in support of his application.

Under the current schedule, the Department would adjudicate the Plaintiff’s application by January 4,

2021 and report back to the Court by February 3, 2021.

        The parties have conferred and reached agreement on providing the State Department an
Case 1:15-cv-02362-RBJ Document 116 Filed 12/23/20 USDC Colorado Page 2 of 2




additional 120 days to reconsider Plaintiff’s passport application, to on or about May 24, 2021. While

the requested extension for the administrative process is lengthy, good cause exists for the additional

time sought. Specifically, the requested extension is warranted to give Defendants sufficient time to

review and consider Plaintiff’s supplemental materials, which include numerous state policies on sex

fields, as well as the court decisions in this litigation, including by the Tenth Circuit. There are no

pending litigation deadlines in this case (other than a status report to the court due 30 days after

adjudication of the application) that will be impacted by the extension sought. Under these

circumstances—and given the importance of the issues presented—Defendants request that the Court

grant this unopposed request to extend the schedule set forth in its prior order to allow the Defendants

until on or about May 24, 2021 to adjudicate Plaintiff’s revised passport application. This is the first

such request for an extension of time.

Dated: December 23, 2020                               Respectfully submitted,

                                                       JEFFREY BOSSERT CLARK
                                                       Acting Assistant Attorney General

                                                       ANTHONY J. COPPOLINO
                                                       Deputy Director


                                                       BENJAMIN T. TAKEMOTO
                                                       (DC Bar # 1045253)
                                                       Trial Attorney
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       P.O. Box No. 883, Ben Franklin Station
                                                       Washington, DC 20044
                                                       Phone: (202) 532-4252
                                                       Fax: (202) 616-8460
                                                       E-mail: benjamin.takemoto@usdoj.gov

                                                       Attorneys for Defendants




                                                   2
